Matter of Roccamo (2019 NY Slip Op 05505)





Matter of Roccamo


2019 NY Slip Op 05505


Decided on July 9, 2019


Appellate Division, First Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2019
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

Hon.	John W. Sweeny, Jr.,Justice Presiding,
Dianne T. Renwick
Rosalyn H. Richter
Sallie Manzanet-Daniels
Peter Tom,Justices.


M-2821

[*1]In the Matter of Anthony L. Roccamo, (admitted as Anthony Lawrence Roccamo), an attorney and counselor-at-law: Attorney Grievance Committee for the First Judicial Department, Petitioner, Anthony L. Roccamo, Respondent.

Disciplinary proceedings instituted by the Attorney Grievance Committee for the First Judicial Department. Respondent, Anthony L. Roccamo, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the First Judicial Department on March 25, 1991.

Jorge Dopico, Chief Attorney,
Attorney Grievance Committee, New York
(Norma L. Lopez, of counsel), for petitioner.
Respondent pro se.


PER CURIAM


Respondent Anthony L. Roccamo was admitted to the practice of law in the State of New York by the First Judicial Department on March 25, 1991, under the name Anthony Lawrence Roccamo. At all times relevant to this proceeding, respondent maintained a registered address within the First Judicial Department.
Respondent seeks an order, pursuant to the Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.10, accepting his resignation from the practice of law and striking his name from the roll of attorneys. He states that his resignation is freely and voluntarily rendered, without coercion or duress by anyone, and with full awareness of the consequences. Respondent also states that he is the subject of an investigation by the Attorney Grievance Committee (Committee) based on allegations of professional misconduct. Specifically, he acknowledges that the investigation is based on his alleged misappropriation or misapplication of client funds in connection with several real estate transactions and states the client's identity and the amounts misappropriated or misapplied. He further admits that he cannot successfully defend against the allegations under investigation by the Committee (see 22 NYCRR 1240.10[a][2]).
The Committee does not oppose respondent's motion and states that respondent's affidavit complies with the Rules for Attorney Disciplinary Matters. Moreover, the Committee states that monetary restitution is not applicable because the relevant parties have been fully reimbursed.
We accept respondent's resignation in light of his compliant affidavit and the Committee's support, subject to any future application by the Committee to any Appellate Division for an order, pursuant to Judiciary Law § 90(6-a), directing that he make restitution or reimburse the Lawyers' Fund for Client Protection.
Accordingly, respondent's motion should be granted, and his name stricken from the roll of attorneys effective nunc pro tunc to May 14, 2019.
All concur.
Order filed. 	July 9, 2019
The motion is granted, respondent's resignation is accepted and his name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective nunc pro tunc to May 14, 2019.